                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 11/26/2019
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :     (S4) 02-CR-1144-3 (VEC)
                                                                :
 BERNARD J. EBBERS,                                             :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 18, 2019, the Government produced additional medical

records for Mr. Ebbers from the Bureau of Prisons;

        WHEREAS the Government represents that a colonoscopy and CT scan have been

scheduled for early and mid-December, see Dkt. 367;

        WHEREAS the produced medical records include a psychologist’s notes describing calls

that the psychologist reviewed between Mr. Ebbers and his daughter, see Dkt. 367;

        IT IS HEREBY ORDERED that the Government must produce the recorded calls to the

Court and Mr. Ebbers no later than December 10, 2019. The Government must also notify the

Court when the colonoscopy and CT scan have been scheduled, and produce the clinical analysis

and results of the colonoscopy and CT scan when they have been completed.

        IT IS FURTHER ORDERED that oral argument is scheduled for December 18, 2019, at

2:00 p.m. Oral argument will be rescheduled if the Court does not have the results of the

colonoscopy and CT scan by December 17, 2019.

SO ORDERED.

Dated: November 26, 2019                                        ___________________________
      New York, NY                                                  VALERIE CAPRONI
                                                                    United States District Judge
